Name: Commission Implementing Decision (EU) 2019/1166 of 28 June 2019 amending Implementing Decision (EU) 2018/1113 as regards the representative of the authorisation holder (notified under document C(2019) 4604) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: plant product;  marketing;  foodstuff;  technology and technical regulations;  consumption;  agricultural activity;  health
 Date Published: 2019-07-08

 8.7.2019 EN Official Journal of the European Union L 182/44 COMMISSION IMPLEMENTING DECISION (EU) 2019/1166 of 28 June 2019 amending Implementing Decision (EU) 2018/1113 as regards the representative of the authorisation holder (notified under document C(2019) 4604) (Only the Dutch and German texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular to Article 11(3) and Article 23(3) thereof, Whereas: (1) Monsanto Europe S.A./N.V., Belgium is the representative in the Union of Monsanto Company, based in the United States, pursuant to Commission Implementing Decision (EU) 2018/1113 (2) for authorisation for genetically modified food and feed under Regulation (EC) No 1829/2003. The co-holders of this authorisation are Monsanto Company, based in the United States, and KWS SAAT SE, based in Germany. (2) By letter dated 27 August 2018, the Commission was informed that the representative in the Union of Monsanto Company for this authorisation, Monsanto Europe S.A./N.V., had converted its legal form and had changed its name to Bayer Agriculture BVBA, Belgium. By letter of 4 September 2018 the Commission informed Bayer Agriculture BVBA that the authorisations concerned would need to be amended accordingly. (3) On 14 February 2019, KWS SAAT SE, Germany confirmed in writing its agreement with the change of the representative. (4) The implementation of the requested change requires the amendment of Implementing Decision (EU) 2018/1113. (5) The proposed amendments to the authorisation decisions are purely administrative in nature and do not entail a new assessment of the products concerned. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed. HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2018/1113 is amended as follows: (1) the text of point (b) of Article 6(1) is replaced by the following Monsanto Company, United States of America, represented by Bayer Agriculture BVBA, Belgium; (2) the text of point (b) of Article 8 is replaced by the following Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium; (3) The point (a) of the Annex is replaced by the following: (a) Applicants and Authorisation holders: Name: KWS SAAT SE Address: Grimsehlstrasse 31, 37574 Einbeck, Germany and Name: Monsanto Company Address: 800 N, Lindbergh Boulevard, St. Louis, Missouri 63167, United States of America Represented by Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium. Article 2 Addressees This Decision is addressed to: (a) KWS SAAT SE, Grimsehlstrasse 31, 37574 Einbeck, Germany; (b) Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium. Done at Brussels, 28 June 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Implementing decision (EU) 2018/1113 of 3 August 2018 renewing the authorisation for the placing on the market of food and feed produced from genetically modified sugar beet H7-1 (KM-ÃÃÃH71-4) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 203, 10.8.2018, p. 32).